DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helm, Jr., 2011/0106014.
In regard to claim 5, Helm, Jr. discloses (fig. 5F) a medical device comprising: a wall 28;
a coupling element 50 (see fig. 5B) mounted to the wall and configure as a gas removal point; a line element 56 connected to the coupling element 50; and
a gas-tight sealing device 14, wherein at least one part of the coupling element 50 as well as at least one section of the line element 56 are enclosed in a gas-tight manner by the gas-tight sealing device 14, the gas-tight sealing device comprising:
a sealing device portion 14, which encloses at least one part of the coupling element 50 as well as at least one section of the line element 56 connected to the coupling element;

a second sealing point (12 to 28), the sealing device portion adjoining the second sealing point and extending around the coupling element, said second sealing point being connected to the wall in a gas tight manner, whereby the sealing device portion encloses a volume defined by a geometry of the sealing device portion 14 between the first sealing point 16 and the second sealing point (12 to 28).
In regard to claim 6, wherein the sealing device portion 14, the first sealing point 16 and the second sealing point 12 are formed as one piece from a material acting as a seal at edges defined by the first sealing point and the second sealing point.
In regard to claim 7, further comprising a vent port 46 formed in the sealing device portion between the first sealing point 16 and the second sealing point 12, said vent port being configured to connect to a vent line.
In regard to claim 8, wherein the enclosed volume of the sealing device portion encloses no additional components aside from the coupling element or the part of the coupling element and the section of the line element (see fig. 5F).
In regard to claim 9, Helm, Jr., 2011/0106014 discloses a medical device comprising:
a wall 28;
a coupling element 50 mounted to the wall 28 and configure as a gas removal point;
a line element 56 connected to the coupling element;
a sealing device wall 14 encloses at least one part of the coupling element 50 as well as at least one section of the line element 56 connected to the coupling element;

a further sealing edge 12 connected to the wall, the sealing device wall adjoining the further sealing edge and gas-tight extending around the further sealing edge, whereby the sealing device wall encloses a volume defined by a geometry of the sealing device wall between the sealing edge and the further sealing edge in a gas-tight manner, the volume including at least one part of the coupling element as well as at least one section of the line element.
In regard to claim 10, wherein the sealing edge 16 and the further sealing edge 12 comprise seals.
In regard to claim 11, wherein the sealing edge and the further sealing edge comprise bonded edges of the sealing device wall 14.
In regard to claim 12, wherein sealing device wall, the sealing edge and the further sealing edge are formed as one piece 14 from a material acting as a seal at edges defined by the sealing edge and the further sealing edge.
In regard to claim 13, further comprising a vent port 46 formed in the sealing device wall between the sealing edge and the further sealing edge, said vent port being configured to connect to a vent line.
In regard to claim 14, wherein the enclosed volume of the sealing device wall encloses no additional components aside from the coupling element or the part of the coupling element and the section of the line element (see fig. 5F).
In regard to claims 15 and 19, wherein the sealing device wall is configured to flow off gas from a leaky connection of the line element to the coupling element (via 46).

the line element 56 is configured to pass on the gas stream (56 is also a tube).
In regard to claims 17 and 20, wherein the sealing device wall 14 is configured to collect gas escaping between the line element and the coupling element (14 is an enclosed hollow space that is sealed at both ends).
In regard to claims 18 and 21, wherein the sealing device wall includes a vent port 46 configured to remove gas collected by the sealing device wall and release the collected gas at a remote location.
In regard to claim 22, Helm, Jr., 2011/0106014 discloses a medical device comprising:
a wall 28;
a coupling element 50 mounted in said wall, and configure as a gas removal point to pass on a gas stream from the wall;
a line element 56 connected to said coupling element and configured to pass on the gas stream from said coupling element;
a sealing device having a first sealing edge 16 surrounding, and connected to, said line element in a gas-tight manner, said sealing device having a second sealing edge 12 surrounding said coupling element 50, said second sealing edge 12 being connected to said wall in a gas tight manner.
In regard to claim 24, further comprising:
a vent port 46 arranged in said sealing device;
a tube connected to said vent port and having a link to a remote location, said vent port and said tube being configured to remove gas collected by said sealing device to a remote location separate from the gas stream (see col. 13, lines 13-25 where it states that port 46 can be used to introduce gas or remove samples).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Madsen, Locke, Einav, Wright, Rom and Helm ‘507 disclose similar devices that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679